United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clearwater, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1643
Issued: July 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 30, 2019 appellant filed a timely appeal from a July 18, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
bilateral upper extremity condition in the performance of duty.
FACTUAL HISTORY
On May 7, 2019 appellant, then a 43-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome as a result of his
job duties including repetitive use of his hands when “sorting mail, casing mail by placing it into
1

5 U.S.C. § 8101 et seq.

the letter case, and fingering through the mail while carrying and delivering mail/packages.” He
indicated that he first became aware of his claimed condition and its relationship to his federal
employment on January 11, 2019. On the reverse side of the claim form, K.H., a customer service
manager, noted that appellant had been on extended leave since November 24, 2018 due to an
unrelated injury.
In a development letter dated May 22, 2019, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. In a separate development letter of even date, OWCP requested
that the employing establishment provide comments from a knowledgeable supervisor on the
accuracy of statements made by appellant in support of his claim. This was to include commentary
on the tasks he performed involving repetitive hand and wrist movements, and other details
regarding the employment-related exposures alleged to have contributed to his claimed condition.
OWCP afforded both parties 30 days to respond.
OWCP subsequently received an April 29, 2019 letter from Dr. Angelo M. Alves, a Boardcertified neurologist, who diagnosed significant bilateral carpal tunnel syndrome. He opined that
the condition was due to or associated with duties of appellant’s federal employment consisting of
sorting mail on a daily basis and for long periods of time. Dr. Alves attached the results of a
January 11, 2019 electromyography and nerve conduction velocity study of the upper extremities
and neck, which demonstrated results consistent with mild bilateral carpal tunnel syndrome and
mild entrapment neuropathy of the ulnar nerve at the wrist level, worse on the left than the right.
In a statement dated June 14, 2019, K.H., on behalf of the employing establishment,
responded to OWCP’s inquiries. She indicated that, as a letter carrier, appellant was required to
sort mail into a case for approximately one and a half to two hours per day while standing, and for
approximately the remaining six hours, he would sort mail intermittently between addresses and
drive. K.H. maintained that no repetitive hand or wrist movements were performed at that time.
She also listed specific periods of time when appellant had not performed his duties on a long-term
basis. K.H. reported that, for the past two years, he had only performed repetitive hand and wrist
motions intermittently for a span of two months and then a span of three months, and that from
August 25 through November 20, 2018 he was given assistance with his street duties for one to
two hours daily. She asserted that appellant’s carpal tunnel syndrome was not caused by these
repetitive motions due to the infrequency of his delivery duties, especially over the last two years.
K.H. attached a job description for appellant’s city carrier position. The duties listed
included, inter alia, casing classes of mail in sequence of delivery along an established route;
withdrawing mail from a distribution case and preparing it in sequence for efficient delivery;
preparing and separating all classes of mail to be carried; and becoming proficient, when assigned
to a route, in the casing of mail on other routes as assigned. Additionally, K.H. indicated that from
August 25 through November 20, 2018 appellant was given assistance on a daily basis between
one hour and two hours of his street duties. Also attached was an undated, unsigned duty status
report (Form CA-17). Only the supervisor’s portion of the form was completed, and this included
appellant’s name with daily work requirements including fine manipulation and simple grasping
for eight hours intermittently and pushing and pulling for one hour intermittently.

2

By decision dated July 18, 2019, OWCP denied appellant’s claim, finding that he had not
submitted sufficient evidence to support that the injury or event(s) occurred as described. It noted
that he had not responded to the May 22, 2019 development letter and had not provided a full
description of the repetitive motions that he believed lead to his carpal tunnel syndrome. OWCP
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5
ANALYSIS
The Board finds that this case is not in posture for decision.
On his May 7, 2019 occupational disease claim form, appellant alleged that he sustained
bilateral carpal tunnel syndrome due to his duties as a city carrier which required repetitive use of
his hands to sort, case, and finger mail.
By letter dated June 14, 2019, K.H. explained that, as a letter carrier, appellant was required
to sort mail into a case for approximately one and a half to two hours per day while standing. For
approximately the next six hours, appellant would sort mail intermittently between addresses and
drive.
In a job description for the position of city carrier, duties included casing classes of mail in
sequence of delivery along an established route; withdrawing mail from a distribution case and
2

Id.

3

C.K., Docket No. 18-1286 (issued April 20, 2020); A.F., Docket No. 18-1154 (issued January 17, 2019); C.S.,
Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).
4

Id.

5

See L.C., Docket No. 19-1301 (issued January 29, 2010). M.S., Docket No. 18-1554 (issued February 8, 2019).

3

preparing it in sequence for efficient delivery; preparing and separating all classes of mail to be
carried; and becoming proficient, when assigned to a route, in the casing of mail on other routes
as assigned. Also, the supervisor’s portion of a Form CA-17 listed appellant’s work requirements
as including fine manipulation and simple grasping for eight hours per day intermittently.
As the record contains sufficient evidence to establish that appellant performed repetitive
tasks of sorting, casing, and fingering mail while in the performance of duty, the Board finds that
he has established that the alleged occupational exposure occurred as alleged.6
As appellant has established that the claimed occupational exposures occurred as alleged,
the question becomes whether these exposures caused an injury.7 Thus, the Board will set aside
OWCP’s July 18, 2019 decision and remand the case for consideration of the medical evidence of
record with regard to the issue of causal relationship.8 After any further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met his burden
of proof to establish a medical condition causally related to the accepted federal employment
factors.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
6

See M.D., Docket No. 18-1365 (issued March 12, 2019).

7

See S.A., Docket No. 19-1221 (issued June 9, 2020).

8

Id.

4

